Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
 Determining the scope and contents of the prior art.
 Ascertaining the differences between the prior art and the claims at issue.
 Resolving the level of ordinary skill in the pertinent art.
 Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 2, 5, 6, 8, 10-16, 19, 20, and 22, is/are rejected under 35 U.S.C. 103 as being unpatentable over to Applicant Chandhoke (US 2014/0059553) and Chapman et al., (US 2014/0129784) both sited as prior art on 12/11/20. 
It has been noted that, a claimed invention is unpatentable if the differences between it and the prior art are "such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art." 35 U.S.C. § 103(a) (2000); KSRInt'lr. Teleflex Inc., 127 S.Ct. 1727, 1734 (2007); Graham v.John Deere Co., 383 U.S. 1, 13-14 (1966).
In Graham, the Court held that that the obviousness analysis is bottomed on several basic factual inquiries: "[(1)] the scope and content of the prior art are to be determined; [(2)] differences between the prior art and the claims at issue are to be ascertained; and [(3)] the level of ordinary skill in the pertinent art resolved." 383 U.S. at 17. See also KSR, 127 S.Ct. at 1734. "The combination of familiar elements according to known methods is likely to be obvious when it does no more; than yield predictable results." KSR, at 1739.
"When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one. If a person of ordinary skill in the art can implement a predictable variation, § 103 likely bars its patentability." Id. at 1740.
"For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill." Id.
"Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." Id. 11742.
As per claim 1, Chandhoke teaches an apparatus (real-time scheduler) comprising: a memory device comprising at least one memory region (note Fig. 1) and a function scheduler (note the discussion about the new task schedule, monitor for a write to the specified location in the memory, abstract) to monitor for an access to at least one memory region, wherein in response to an access to the least one memory region (after detecting the write core 0 may read monitor interval 224, [0044]), the function scheduler is to write 
In another analogous art, Chapman discloses a similar context to mark address for monitoring and further optimizations (steps (210) and (220) of Fig. 2), which strongly suggests the use of an identifier of an “accessed memory region.”([0017-0024])
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chapman, before him or her, to modify Chandhoke’s corresponding memory architecture.
The suggestion/motivation for doing so would have been to modified the memory-based notifications in accordance with the teaching of Chapman, in order to enhance the system with scheduling application processes. (Chapman, [0041-0045])
As per claim 14, Chandhoke-Chapman teaches a target function associated with the accessed memory region to perform within a single read operation: reading the accessed memory region in the at least one memory region. Specifically, Chandhoke teaches a function scheduler to write into one or more registers via a real-time scheduler, 120 that is described as being configured to write to system memory, 165 to indicate that is has generated a new schedule of tasks, a memory may be a register, [0041], note the read monitor interval, 224 ([0044]) and no other region in the at least one memory region and accessing parameters associated with a job.
As per claim 2, Chandhoke-Chapman teaches wherein the function scheduler is to identify a source that requested a function wake-up and job-related information from a memory region to the one or more registers and comprising a processor, wherein the processor is to execute a monitoring application, the function scheduler is to awaken the monitoring application, and the target function is to access the identification of the source and the job-related information from the one or more registers.  (note Chandhoke, [0046])
 
As per claim 5, Chandhoke-Chapman teaches a processor, wherein the processor is to execute a monitoring application to wake up the target function associated with the accessed memory region.  (Chandhoke, [0046-0049], Chapman, [0017-0024])

As per claim 6, Chandhoke-Chapman teaches wherein the function scheduler comprises a MONITOR/MWAIT device or memory monitoring device. (Chandhoke, [0046],[0049])

As per claim 8, Chandhoke-Chapman teaches comprising at least one source that is to request a function wake-up to be executed by a monitored memory access, posting interrupt, or another event and 46 AC1265-UScomprising a processor, wherein a source include one or more devices, a tenant, a processor- executed software.  (Chandhoke, [0046],[0049])

As per claim 9, Chandhoke-Chapman teaches a processor, wherein the processor is to execute a monitoring application to apply a filter to determine whether to wake-up the target function associated with the accessed memory region and wherein if the filter indicates that the target function is not to be awaken based on a commit type, the monitoring application does not awaken the target function in response to the accessed memory region.   (Chandhoke, [0046-0049], Chapman, [0017-0024])

As per claim 11, Chandhoke-Chapman teaches wherein the function scheduler is to monitor two or more memory regions and indicate two or more sources of accesses to monitored two or more memory regions.  (Chandhoke, [0046-0049], Chapman, [0017-0024])

As per claim 12, Chandhoke-Chapman teaches wherein the function scheduler is to prioritize waking-up a target function based at least on a priority level of a source of a wake-up request.  (Chandhoke, [0046-0049], Chapman, [0017-0024])

As per claim 13, Chandhoke-Chapman teaches comprising a network interface, data center, server, or rack. (Chandhoke, [0046-0049], Chapman, [0017-0024])

As per claim 15, Chandhoke-Chapman teaches wherein the access comprises one or more of read or write operation.  (Chandhoke, [0046-0049], Chapman, [0017-0024])

As per claim 16, Chandhoke-Chapman teaches monitoring the at least one memory region using a monitoring device; the monitoring device writing an identifier of the accessed memory region and any parameters associated with a job into one or more registers accessible to the target function; and the target function accessing the one or more registers to read the identifier and any parameters. (Chandhoke, [0046-0049], Chapman, [0017-0024])

As per claims 19, 20, and 22 are rejected under the same rationale for the corresponding claims above.
The sited prior art Chandhoke et al., (US 9,361,155) teaches real time systems that use time critical tasks to executes program instructions. (Figs. 7-8)
Allowable Subject Matter

Claims 3, 4, 7, 9, 17, 18, and 21, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 3 teaches “…wherein the function scheduler is to copy information about a source that requested a function wake-up and timer information from a memory region to the one or more registers and comprising a processor, wherein the processor is to execute a monitoring application, 45 AC1265-USthe function scheduler is to awaken the monitoring application, and the timer information is to control a time that the target function can execute.”  Claim 7 teaches “…comprising a processor, wherein the processor is to execute a monitoring application to apply a filter to determine whether to wake-up the target function associated with the accessed memory region and wherein if the filter indicates that the target function is not to be awaken based on a source, the monitoring application does not awaken the target function in response to the accessed memory region.” Claims 10 and 18 and teaches “..wherein the commit type comprises one or more of: a write to certain monitored least one memory region, write that does not change a monitored at least one memory region, access based on input output coherence, reads, or data is written to memory but a cache line is not flushed.” Claims 17 and 21 teaches “…configuring a monitoring device to apply a filter accesses of the at least one memory region and 48 AC1265-USthe monitoring device detecting an access to at least one memory region, wherein the monitoring device is to allow or disallow wake-up of a function associated with an accessed at least one memory region based on the filter.”  
Conclusion

The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Hi(c). In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMARA R PEYTON whose telephone number is (571)272-4157. The examiner can normally be reached on 9am-5pm, EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAMMARA R PEYTON/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        August 13, 2022